      Case 2:17-cr-00539 Document 38 Filed on 06/09/21 in TXSD Page 1 of 3
                                                                                                  United States District Court
                                                                                                    Southern District of Texas

                                                                                                        ENTERED
                               UNITED STATES DISTRICT COURT                                            June 10, 2021
                                SOUTHERN DISTRICT OF TEXAS                                          Nathan Ochsner, Clerk
                                  CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA,                              §
 Plaintiff,                                            §
                                                       §
       v.                                              §              CRIMINAL NO. 2:17-539
                                                       §
VERNON SONSTENG,                                       §
 Defendant.                                            §

                              MEMORANDUM OPINION & ORDER

       Pending before the Court is Defendant Vernon Sonsteng’s “Motion for Clarification or

Resentence Under 18 U.S.C. 3582(c)(1)(B).” D.E. 37.

I. BACKGROUND

       In 2018, Defendant was sentenced to 56 months’ imprisonment after pleading guilty to

aggravated identity theft and knowingly possessing with the intent to use unlawfully or transfer

unlawfully five or more false identification documents. At the time of his arrest, he was on

parole in Texas, and a state parole warrant was issued. Defendant now moves the Court for

sentencing credit for the time he spent in a federal detention facility between his arrest on July

17, 2017, and sentencing on January 23, 2018. In the alternative, he moves the Court to order

that his federal sentence shall run concurrently with any subsequent state sentence for a parole

violation. 1 Defendant has provided a copy of the Central Office Administrative Remedy Appeal

he submitted to the Bureau of Prisons (BOP) on January 18, 2020, appealing the Regional

Director’s denial of sentencing credit. D.E. 37-1.

II. MOTION FOR SENTENCING CREDIT

       The BOP is responsible for calculating sentencing credit, and the proper vehicle for

raising such a challenge is a petition pursuant to 28 U.S.C. § 2241. See Pack v. Yusuff, 218 F.3d

       1. It is unclear whether Defendant’s state parole has been revoked, and what sentence he received, if any.

                                                       1
      Case 2:17-cr-00539 Document 38 Filed on 06/09/21 in TXSD Page 2 of 3




448, 451 (5th Cir. 2000) (A writ of habeas corpus pursuant to 28 U.S.C. § 2241 is the appropriate

vehicle in which “a sentenced prisoner attacks . . . the prison authorities’ determination of its

duration.”) (citations omitted); United States v. Garcia-Gutierrez, 835 F.2d 585, 586 (5th Cir.

1998) (claims for sentence credit to federal sentences are properly brought pursuant to § 2241);

United States v. Gabor, 905 F.2d 76, 77–78 n.2 (5th Cir. 1990). A challenge to the BOP’s

calculation of sentencing credit pursuant to 28 U.S.C. § 2241 must be filed in the district where

the defendant is incarcerated. See Pack, 218 F.3d at 451. Defendant is currently incarcerated at

FCI Bastrop, which is located in the Western District of Texas. Assuming Movant remains

incarcerated in Bastrop, he should file any § 2241 petition in that district.

III. MOTION TO RUN FEDERAL AND STATE SENTENCES CONCURRENTLY

        “Well-settled federal law presumes that when multiple terms of imprisonment are

imposed at different times, they will run consecutively unless the district court specifically orders

that they run concurrently.” Free v. Miles, 333 F.3d 550, 553 (5th Cir. 2003); see also 18 U.S.C.

§ 3584(a); Hunter v. Tamez, 622 F.3d 427 (5th Cir. 2010). Although a federal court has

discretion to permit the concurrent running of a yet-to-be imposed state sentence, the court must

include an express statement in the federal judgment; otherwise there is a presumption that the

sentences run consecutively. United States v. Hernandez, 234 F.3d 252, 256 (5th Cir. 2000)

(“district court may order that a federal sentence run concurrent with a forthcoming state

sentence”).

       The Judgment is silent as to whether Defendant’s federal sentence is to run consecutively

or concurrently with any forthcoming state sentence. The presumption is that Defendant’s federal

sentence runs consecutively to his later-imposed state sentence, and the Court has limited

authority to amend the judgment.



                                                  2
      Case 2:17-cr-00539 Document 38 Filed on 06/09/21 in TXSD Page 3 of 3




       The record shows that the Court made no comment regarding concurrency at sentencing.

Because the written judgment accurately reflects the Court’s oral pronouncement, the Court has

no authority to correct Defendant’s sentence pursuant to Federal Rule of Criminal Procedure 36.

See United States v. Castro, 2011 WL 2412902, at *2 (S.D. Tex. June 15, 2011); see also United

States v. Roth, 359 F. App’x 453, 454–55 (5th Cir. 2009) (denying motion under Rule 36 to run

sentences concurrently where “[t]he judgment is consistent with the court’s verbal explanation of

the sentence” and “does not contradict anything that the judge said at the sentencing hearing”);

United States v. Nunez, 168 F. App’x 653, 654 (5th Cir. 2006) (district court made no clerical

error in its written judgments and did not err in denying Rule 36 motion, where judgment was

silent as to concurrency and court made no comment on concurrency at sentencing). The Court

similarly “has no authority to modify defendant’s judgment or otherwise ‘order,’ post-judgment,

that the sentences run concurrently or consecutively.” United States v. Torres, 2018 WL

3150678, at *2 (E.D.N.C. June 27, 2018) (citing Dillon v. United States, 560 U.S. 817, 824

(2010) (“‘[A] judgment of conviction that includes [a sentence of imprisonment] constitutes a

final judgment’ and may not be modified by a district court except in limited circumstances.”)

(quoting 18 U.S.C. § 3582(b)) (alterations in Dillon)).

IV. CONCLUSION

     For the foregoing reasons, Defendant’s “Motion for Clarification or Resentence Under 18

U.S.C. 3582(c)(1)(B)” (D.E. 37) is DENIED.


     It is so ORDERED this 9th day of June, 2021.


                                                     ____________________________________
                                                          JOHN D. RAINEY
                                                      SENIOR U.S. DISTRICT JUDGE




                                                 3
